UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Direxion Shares ETF Trust (Exact name of registrant as specified in its charter) Delaware See List Below (State of incorporation or organization) (I.R.S. Employer Identification No.) 33 Whitehall Street, 10th Floor, New York, New York 10004 (Address of principal executive offices)(Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Shares of beneficial interest, no par value NYSE Arca, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: 333-150525 Securities to be registered pursuant to Section 12(g) of the Act: Not applicable Information Required In Registration Statement Item 1.Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest of the Direxion Daily Retail Bull 2X Shares and Direxion Daily Retail Bear 2X Shares, all at no par value, of Direxion Shares ETF Trust (the “Trust”) to be registered hereunder is set forth in the Trust's Post-Effective Amendment Number 13 to its Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), which description is incorporated herein by reference as filed with the Securities and Exchange Commission. A description of the shares of beneficial interest of the Direxion Daily Natural Gas Related Bull 2X Shares and Direxion Daily Natural Gas Related Bear 2X Shares, all at no par value, of the Trust to be registered hereunder is set forth in the Trust's Post-Effective Amendment Number14 to its Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), which description is incorporated herein by reference as filed with the Securities and Exchange Commission. The Trust currently consists of 102 separate series; this registration statement pertains solely to the four series of the Trust listed below with their respective I.R.S. Employer Identification Numbers. Series Name EIN DireDirexion Daily Retail Bull 2X Shares 80-0549665 DireDirexion Daily Retail Bear 2X Shares 80-0549655 DireDirexion Daily Natural Gas Related Bull 2X Shares 27-2859927 DireDirexion Daily Natural Gas Related Bear 2X Shares 27-2859975 Item 2.Exhibits. 1.The Trust's Certificate of Trust is included as Exhibit (a)(i) to the Trust's initial Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on April 30, 2008 (Accession Number: 0000898432-08-000403). 2.The Trust's Trust Instrument is included as Exhibit (a)(ii) to Pre-Effective Amendment No. 1 to the Trust's Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). 3.The Trust's By-Laws is included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust's Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). -2 - Signatures Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:July 12, 2010 DIREXION SHARES ETF TRUST By:/s/ Daniel D. O’Neill Name: Daniel D. O’Neill Title: President - 3 -
